Citation Nr: 0029642	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  95-22 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

The propriety of the initial 10 percent rating assigned for 
the veteran's service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran served on active duty from June 1977 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Newark, New Jersey RO.  In that rating action, the RO 
implemented the Board's December 1994 decision, which 
established service connection for bilateral hearing loss.  
In doing so, the RO assigned a noncompensable evaluation for 
bilateral hearing loss, effective August 8, 1991.  The 
veteran timely appealed the assigned evaluation to the Board.

During the course of this appeal, in September 1997, the RO 
increased the evaluation for the veteran's bilateral hearing 
loss to 10 percent, effective August 8, 1991, the effective 
date of service connection.  However, inasmuch as a higher 
evaluation is available this condition, and the veteran is 
presumed to seek the maximum available benefit for a 
disability, the claim remains viable on appeal.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).

In October 1998, the veteran testified at a personal hearing 
at the RO before the undersigned Veterans Law Judge.  In 
March 1999, the Board remanded this case for further 
development that has since been accomplished.  

Because the veteran has disagreed with the initial rating 
assigned for his bilateral hearing loss, the Board has 
recharacterized the issue as involving the propriety of the 
assignment of the initial evaluations.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The Board notes that in a February 2000 rating decision, the 
veteran's claim of entitlement to an effective date, earlier 
than August 8, 1991, for a 10 percent evaluation for 
bilateral hearing loss, was denied and his claim of service 
connection for tinnitus was granted.  In March 2000, the 
veteran was notified of the February 2000 rating decision and 
was furnished his procedural and appellate rights.  As no 
notice of disagreement with the denial of the earlier 
effective date claim has been received, the only issue in 
appellate status is that set forth on the title page of this 
decision.  


FINDINGS OF FACT

1.  Prior to June 10, 1999, audiological evaluations revealed 
findings that compute to no more than level III hearing loss 
in the right ear and level V hearing loss in the left ear (in 
November 1998).

2.  Since the date that the regulations pertaining to rating 
hearing loss were revised on June 10, 1999, VA audiology 
evaluations have revealed findings that compute to level I 
hearing loss in the right ear and level II hearing loss in 
the left ear.


CONCLUSION OF LAW

As the assignment of the initial 10 percent rating for 
bilateral hearing loss is proper, the criteria for a higher 
evaluation have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6101 
(1998, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Upon the veteran's entrance into service, he was afforded an 
audiological evaluation in March 1977.  On authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
10
-
25
LEFT
N/A
10
10
-
45

In February 1979, the veteran complained of hearing loss.  On 
examination, the pharynx was hyperemic and the tympanic 
membranes were pink.  The assessment was serous otitis.  In 
April 1979, the veteran complained of an earache and 
examination revealed that the ears were pink.  A subsequent 
April 1979 entry shows  that the right ear was red and the 
impression was possible otitis media.

An audiological evaluation conducted in May 1979 revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
15
10
25
LEFT
N/A
10
5
50
55

A subsequent audiological evaluation conducted in May 1979 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
15
15
25
LEFT
N/A
15
15
55
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear. 

A May 1979 Medical Condition Profile Record notes a diagnosis 
of high frequency sensorineural hearing loss in the left ear.  
A June 1979 medical record entry notes complaints of pain in 
both ears.  It was noted that the veteran had a serous otitis 
of both ears after the physician's assistant gave him a 
prescription for Drixoral and nose drops.  In July 1979, the 
veteran complained of a bilateral left and right earache for 
one day.  The examiner noted a history of otitis media, 
serous otitis and a P-2 profile for high frequency hearing 
loss.  On examination the appearance of the tympanic 
membranes was questionable due to the absence of a otoscope.  
The assessment was mild serous otitis.  A subsequent July 
entry shows that on examination, the tympanic membranes were 
dull and the impression was mild otitis.

An audiological evaluation conducted in April 1980, revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
150
20
30
LEFT
N/A
20
15
50
60

His discharge examination in June 1980 included an 
audiological evaluation.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
30
35
35
LEFT
N/A
45
30
35
55

A subsequent VA examination in November 1980 showed that pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
20
20
35
LEFT
N/A
20
30
60
60

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 86 percent in the left ear.  
The veteran complained of left ear pain and occasional 
popping noise in the left ear.  On examination, the canal and 
tympanic membranes were intact.  The examiner noted that 
hearing was good to whisper.  The diagnosis included 
sensorineural hearing impairment of the left ear.

On authorized audiological evaluation in July 1982, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
5
15
45
50
LEFT
N/A
20
30
65
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
On examination, the ears were within normal limits.  The 
examiner noted a history of noise exposure in service, e.g. 
gunfire and mortars.  The veteran denied taking ototoxic 
drugs, vertigo or tinnitus, but did report that he had 
complained of tinnitus and some vertigo six months 
previously.  He also reported problems hearing the telephone 
ringing and following conversations in noisy situations.  The 
impression included mild to severe bilateral high frequency 
hearing loss.

In August 1991, the veteran applied for service connection 
for bilateral hearing loss.  In conjunction with his claim, 
he was afforded a VA audiological evaluation.  On the 
authorized VA audiological evaluation in October 1991, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
20
40
50
LEFT
N/A
25
40
70
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 percent in the left ear.  
The examiner noted that hearing in the right ear was within 
normal limits through 2000 hertz with mild to severe 
sensorineural hearing loss for the higher frequencies.  He 
indicated that the left ear had mild sensorineural hearing 
loss through 2000 hertz and essentially moderately severe to 
severe sensorineural hearing loss for the higher frequencies.

In a January 1992 rating decision, service connection for 
bilateral hearing loss was denied.  The veteran appealed this 
determination to the Board.  In a December 1994 decision, the 
Board determined that right ear hearing loss was incurred in 
service and left ear hearing loss was aggravated by active 
service.  In a February 1995 rating decision, the RO 
implemented the Board's December 1994 decision and assigned a 
noncompensable evaluation for bilateral hearing loss, 
effective August 8, 1991.  The veteran appealed this 
determination.

In conjunction with his claim, the veteran submitted private 
medical records that predated his appeal.  

Specifically, the veteran provided clinical records of a 
private audiology examination from the Cooper 
Hospital/University Medical Center.  The audiologist report 
showed that the veteran underwent an audiological examination 
in January 1992.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
15
40
50
LEFT
N/A
10
15
70
65

The average of the pure tone thresholds of the right ear was 
29 and the average of the pure tone thresholds of the left 
ear was 40.  Speech audiometry revealed speech recognition 
ability of 84 percent in the right ear and of 84 percent in 
the left ear.

The audiologist indicated that the veteran had a mild to 
moderately high frequency sensorineural hearing loss in the 
right ear and a moderately severe, sharply sloping, high 
frequency hearing loss in the left ear.  

On a March 1995 audiological evaluation from the same private 
facility, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
5
20
45
55
LEFT
N/A
15
45
65
70

The average of the pure tone thresholds of the right ear was 
31 and the average of the pure tone thresholds of the left 
ear was 49.  Speech audiometry revealed speech recognition 
ability of 88 percent in the right ear and of 72 percent in 
the left ear.

The audiologist indicated that the veteran had normal hearing 
in the right ear through 2000 Hz sloping to a severe high 
frequency sensorineural hearing loss and normal hearing in 
the left ear through 000 Hz sloping to a severe high 
frequency sensorineural hearing loss.  There was an asymmetry 
present at the frequencies 1000 through 800 Hz with the left 
ear being worse.  Speech reception thresholds agreed with the 
low frequency findings and word recognition scores were very 
good for the right ear and fair for the left ear.  
Reliability of testing was good.  Immittance measurements 
indicated normal function of both tympanic membranes.  

In April 1995, the veteran underwent a VA audiological 
evaluation that showed that, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
20
45
60
LEFT
N/A
20
45
70
75

The average of the pure tone thresholds of the right ear was 
34 and the average of the pure tone thresholds of the left 
ear was 53.  Speech audiometry revealed speech recognition 
ability of 88 percent in the right ear and of 80 percent in 
the left ear.  The examiner's findings were consistent with 
the prior private audiology report.  

In a May 1995 rating decision, the noncompensable rating for 
bilateral hearing loss was confirmed and continued.  

In September 1997, the veteran underwent a VA audiological 
evaluation that showed that, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
40
60
70
LEFT
N/A
35
60
80
85

The average of the pure tone thresholds of the right ear was 
49 and the average of the pure tone thresholds of the left 
ear was 65.  Speech audiometry revealed speech recognition 
ability of 76 percent in the right ear and of 76 percent in 
the left ear.  Thee examiner indicated that the veteran had 
borderline normal to severe sloping sensorineural hearing 
loss in the right ear and had mild to severe sloping 
sensorineural hearing loss in the left ear, which was 
asymmetrical in nature from 1000 Hz through 8000 Hz.  
Discrimination scores were fair for each ear at most 
comfortable loudness levels.  Impedance testing revealed 
normal middle ear functioning.  

In September 1997, the RO increased the evaluation for the 
veteran's bilateral hearing loss to 10 percent, effective 
August 8, 1991, the effective date of service connection.

In October 1998, the veteran testified at a personal hearing 
at the RO before the undersigned member of the Board.  At 
that time, the veteran asserted that his hearing loss had 
worsened since his last VA evaluation and that a private 
audiologist had seen him.  

Thereafter, private medical records were received from Cooper 
Hospital/University Medical Center which included private 
audiological examinations conducted in June 1995, March 1996, 
October 1997, and November 1998.  

The June 1995 audiological evaluation that showed that, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
25
45
55
LEFT
N/A
20
50
60
70

The average of the pure tone thresholds for the right ear was 
34 and the average of the pure tone thresholds for the left 
ear was 50.  Speech audiometry revealed speech recognition 
ability of 88 percent in the right ear and of 76 percent in 
the left ear. 

The audiologist indicated that the veteran had normal hearing 
in the right ear through 2000 Hz sloping to a severe high 
frequency sensorineural hearing loss and normal hearing in 
the left ear through 000 Hz sloping to a severe high 
frequency sensorineural hearing loss.  There was an asymmetry 
present at the frequencies 1000 through 800 Hz with the left 
ear being worse.  Speech reception thresholds agreed with the 
low frequency findings and word recognition scores were very 
good for the right ear and fair for the left ear.  
Reliability of testing was good.  Immittance measurements 
indicated normal function of both tympanic membranes.  

The March 1996 audiological evaluation that showed that, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
25
50
55
LEFT
N/A
30
50
70
75

The average of the pure tone thresholds of the right ear was 
35 and the average of the pure tone thresholds of the left 
ear was 56.  Speech audiometry revealed speech recognition 
ability of 88 percent in the right ear and of 80 percent in 
the left ear. 

The audiologist indicated that there had been no significant 
change since the last evaluation.  

The October 1997 audiological evaluation showed that, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
25
50
60
LEFT
N/A
25
45
70
70

The average of the pure tone thresholds of the right ear was 
38 and the average of the pure tone thresholds of the left 
ear was 53.  Speech audiometry revealed speech recognition 
ability of 84 percent in the right ear and of 76 percent in 
the left ear. 

The audiologist indicated that there had been no significant 
change since the last evaluation.  

The November 1998 audiological evaluation showed that, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
20
50
60
LEFT
N/A
25
50
75
70

The average of the pure tone thresholds of the right ear was 
35 and the average of the pure tone thresholds of the left 
ear was 55.  Speech audiometry revealed speech recognition 
ability of 80 percent in the right ear and of 72 percent in 
the left ear. 

The audiologist indicated that there had been no significant 
change since the last evaluation.  

The Board notes that in January 1996, the veteran was awarded 
Social Security Administration disability benefits, however, 
a review of this decision shows that the award was not based 
on the veteran's hearing loss.  As such, these records are 
not pertinent to his claim.  

In October 1999, the veteran was afforded a VA audiological 
evaluation which showed, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
20
50
60
LEFT
N/A
25
45
70
75

The average of the pure tone thresholds of the right ear was 
35 and the average of the pure tone thresholds of the left 
ear was 54.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and of 84 percent in 
the left ear.  The examiner indicated that the veteran had 
moderate to moderately severe sensorineural hearing loss in 
the right ear and had mild to severe sloping sensorineural 
hearing loss bilaterally with thresholds being better in the 
right ear. 


Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  
The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1 (1999); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case (such as this 
one) in which the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected (in this case, the RO implemented the Board's 
decision to grant service connection, but the RO assigned the 
initial rating).  In Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), the Court held that the current level of disability 
is of primary importance when assessing an increased rating 
claim.  However, in cases such as this one, the Francisco 
rule does not apply; rather, VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim - a practice known 
as "staged rating."

In this case, the RO has not issued a statement of the case 
and/or a supplemental statement of the case that explicitly 
reflect consideration of the propriety of the initial rating, 
or included a discussion of whether "staged ratings" would 
be appropriate in the veteran's case.  However, the Board 
does not consider it necessary to remand this claim to the RO 
for issuance of a statement of the case on this issue.  This 
is because the claims file reflects consideration of 
additional evidence in light of the applicable rating 
criteria at various points during the appeal.  Thus, the RO 
effectively considered the appropriateness of its initial 
evaluation under the applicable rating criteria in 
conjunction with the submission of additional evidence at 
various times during the pendency of the appeal.  The Board 
considers this to be tantamount to a determination of whether 
"staged rating" was appropriate; thus, the Board finds that 
a remand of the case would not be productive, as it would not 
produce a markedly different analysis on the RO's part, or 
give rise to markedly different arguments on the veteran's 
part.  

As a further preliminary matter, the Board points out that, 
during the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. § 
Part 4 (1998), including the rating criteria for evaluating 
diseases of the ear.  This amendment was effective June 10, 
1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 1999).  
Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000).  Therefore, the Board 
must evaluate the veteran's claim for bilateral ear hearing 
loss, under both the former applicable criteria and the 
revised applicable criteria in the rating schedule, and apply 
the more favorable result, if any.  A March 2000 supplemental 
statement of the case reveals that the RO has evaluated the 
veteran's service-connected bilateral hearing loss under the 
rating criteria in effect prior to and subsequent to June 10, 
1999; hence, there is no due process bar to the Board doing 
likewise.

At the time that the veteran filed his claim for a higher 
rating for bilateral hearing loss, evaluations of hearing 
loss ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with average hearing threshold levels as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second (Hertz).  To evaluate the degree of 
disability from defective hearing, the rating schedule 
established eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. 4.87, Diagnostic Codes 6100 to 
6110 (1998). 

The criteria for rating diseases of the ear (and other sense 
organs) were amended effective June 10, 1999.  However, while 
the above noted schedular criteria for rating hearing loss 
(i.e. those that establish the eleven auditory acuity levels) 
have not changed, and are currently located at 38 C.F.R. § 
4.85, Diagnostic Code 6100 (1999), the June 1999 amendment 
adds the provisions of 38 C.F.R. § 4.86 for evaluating 
exceptional patterns of hearing impairment.

38 C.F.R. § 4.86(a) (1999) provides that when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table Via, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (1999) 
provides that when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specials will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table Via, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

In the instant case, the veteran's hearing loss will be 
evaluated under the former criteria up to the effective date 
of the change in regulations in June 1999.  Thereafter, the 
degree of hearing loss will be evaluated under both the 
former and revised criteria, with the version most favorable 
to the veteran applied.

Considering the evidence developed between the August 1991 
effective date of the grant of service connection and the 
June 10, 1999 revision of applicable rating criteria, the 
Board finds that the veteran's bilateral hearing loss at no 
time warranted a rating in excess of 10 percent under the 
former rating criteria.  Further, since the June 10, 1999 
change in the rating criteria, the evidence does not warrant 
assignment of a rating in excess of 10 percent under either 
the former or revised rating criteria.

The October 1991 VA audiological evaluation (conducted when 
only the former rating criteria was in effect) revealed that 
the average puretone decibel for the veteran's right ear was 
31.  Speech discrimination was 88 percent.  By intersecting 
the column in Table VI for average puretone decibel loss 
falling between 0 and 41 with the line for percent of 
discrimination from 84 to 90, the resulting numeric 
designation for the right ear is II.  

The average puretone decibel loss for the veteran's left ear 
was 50.  Speech discrimination was 88 percent.  By 
intersecting the column in Table VI for average puretone 
decibel loss falling between 50 and 57 with the line for 
percent of discrimination from 84 to 90, the resulting 
numeric designation for the left ear is II.

Reference is then required to Table VII for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of II for the better ear and II 
for the poorer ear, the point of intersection on Table VII 
requires a noncompensable evaluation under former Diagnostic 
Code 6100.

The January 1992 private audiological evaluation (conducted 
when only the old rating criteria was in effect) revealed 
that the average puretone decibel for the veteran's right ear 
was 29.  Speech discrimination was 84 percent.  By 
intersecting the column in Table VI for average puretone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 84 to 90, the resulting 
numeric designation for the right ear is II.  

The average puretone decibel loss for the veteran's left ear 
was 40.  Speech discrimination was 84 percent.  By 
intersecting the column in Table VI for average puretone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 84 to 90, the resulting 
numeric designation for the left ear is II.

Reference is then required to Table VII for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of II for the better ear and II 
for the poorer ear, the point of intersection on Table VII 
requires a noncompensable evaluation under former Diagnostic 
Code 6100.

The March 1995 private audiological evaluation (conducted 
when only the old rating criteria was in effect) revealed 
that the average puretone decibel for the veteran's right ear 
was 31.  Speech discrimination was 88 percent.  By 
intersecting the column in Table VI for average puretone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 84 to 90, the resulting 
numeric designation for the right ear is II.  

The average puretone decibel loss for the veteran's left ear 
was 49.  Speech discrimination was 72 percent.  By 
intersecting the column in Table VI for average puretone 
decibel loss falling between 42 and 49 with the line for 
percent of discrimination from 68 to 74, the resulting 
numeric designation for the left ear is IV.

Reference is then required to Table VII for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of II for the better ear and IV 
for the poorer ear, the point of intersection on Table VII 
requires a noncompensable evaluation under former Diagnostic 
Code 6100.

The April 1995 VA audiological evaluation (conducted when 
only the old rating criteria was in effect) revealed that the 
average puretone decibel for the veteran's right ear was 34.  
Speech discrimination was 88 percent.  By intersecting the 
column in Table VI for average puretone decibel loss falling 
between 0 and 41 with the line for percent of discrimination 
from 84 to 90, the resulting numeric designation for the 
right ear is II.  

The average puretone decibel loss for the veteran's left ear 
was 53.  Speech discrimination was 80 percent.  By 
intersecting the column in Table VI for average puretone 
decibel loss falling between 50 and 57 with the line for 
percent of discrimination from 84 to 90, the resulting 
numeric designation for the left ear is II.

Reference is then required to Table VII for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of II for the better ear and II 
for the poorer ear, the point of intersection on Table VII 
requires a noncompensable evaluation under former Diagnostic 
Code 6100.

The June 1995 private audiological evaluation (conducted when 
only the former rating criteria was in effect) revealed that 
the average puretone decibel for the veteran's right ear was 
34.  Speech discrimination was 88 percent.  By intersecting 
the column in Table VI for average puretone decibel loss 
falling between 0 and 41 with the line for percent of 
discrimination from 84 to 90, the resulting numeric 
designation for the right ear is II.

The average puretone decibel loss for the veteran's left ear 
was 50.  Speech discrimination was 76 percent.  By 
intersecting the column in Table VI for average puretone 
decibel loss falling between 50 and 57 with the line for 
percent of discrimination from 76 to 82, the resulting 
numeric designation for the left ear is IV.

Reference is then required to Table VII for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of II for the better ear and IV 
for the poorer ear, the point of intersection on Table VII 
requires a noncompensable evaluation under former Diagnostic 
Code 6100..

The March 1996 private audiological evaluation (conducted 
when only the former rating criteria was in effect) revealed 
that the average puretone decibel for the veteran's right ear 
was 35.  Speech discrimination was 88 percent.  By 
intersecting the column in Table VI for average puretone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 84 to 90, the resulting 
numeric designation for the right ear is II.

The average puretone decibel loss for the veteran's left ear 
was 56.  Speech discrimination was 80 percent.  By 
intersecting the column in Table VI for average puretone 
decibel loss falling between 50 and 57 with the line for 
percent of discrimination from 76 to 82, the resulting 
numeric designation for the left ear is IV.

Reference is then required to Table VII for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of II for the better ear and IV 
for the poorer ear, the point of intersection on Table VII 
requires a noncompensable evaluation under former Diagnostic 
Code 6100.

The September 1997 VA audiological evaluation (conducted when 
only the old rating criteria was in effect) revealed that the 
average puretone decibel for the veteran's right ear was 49.  
Speech discrimination was 76 percent.  By intersecting the 
column in Table VI for average puretone decibel loss falling 
between 42 and 49 with the line for percent of discrimination 
from 76 to 82, the resulting numeric designation for the 
right ear is III.  

The average puretone decibel loss for the veteran's left ear 
was 65.  Speech discrimination was 76 percent.  By 
intersecting the column in Table VI for average puretone 
decibel loss falling between 58 and 65 with the line for 
percent of discrimination from 76 to 82, the resulting 
numeric designation for the left ear is IV.

Reference is then required to Table VII for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of III for the better ear and IV 
for the poorer ear, the point of intersection on Table VII 
requires a 10 percent evaluation under former Diagnostic Code 
6100.

The October 1997 private audiological evaluation (conducted 
when only the old rating criteria was in effect) revealed 
that the average puretone decibel for the veteran's right ear 
was 38.  Speech discrimination was 84 percent.  By 
intersecting the column in Table VI for average puretone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 84 to 90, the resulting 
numeric designation for the right ear is II.

The average puretone decibel loss for the veteran's left ear 
was 53.  Speech discrimination was 76 percent.  By 
intersecting the column in Table VI for average puretone 
decibel loss falling between 50 and 57 with the line for 
percent of discrimination from 76 to 82, the resulting 
numeric designation for the left ear is IV.

Reference is then required to Table VII for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of II for the better ear and IV 
for the poorer ear, the point of intersection on Table VII 
requires a noncompensable evaluation under former Diagnostic 
Code 6100.

The November 1998 private audiological evaluation (conducted 
when only the old rating criteria was in effect) revealed 
that the average puretone decibel for the veteran's right ear 
was 35.  Speech discrimination was 80 percent.  By 
intersecting the column in Table VI for average puretone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 76 to 82, the resulting 
numeric designation for the right ear is III.  

The average puretone decibel loss for the veteran's left ear 
was 55.  Speech discrimination was 72 percent.  By 
intersecting the column in Table VI for average puretone 
decibel loss falling between 50 and 57 with the line for 
percent of discrimination from 68 to 74, the resulting 
numeric designation for the left ear is V.

Reference is then required to Table VII for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of III for the better ear and V 
for the poorer ear, the point of intersection on Table VII 
requires a 10 percent evaluation under former Diagnostic Code 
6100.  

Thus, with respect to evidence developed between the August 
8, 1991 effective date of the grant of service connection and 
the June 10, 1999 change in the criteria for rating hearing 
loss, only the September 1997 and November 1998 audiological 
evaluations yielded findings meeting the criteria for a 10 
percent evaluation under the criteria then in effect.  As the 
findings elicited during that time period revealed findings 
that compute to no more than level III hearing loss in the 
right ear and level V hearing loss in the left ear (as shown 
in November 1998), there is no basis for assignment of an 
evaluation in excess of 10 percent at any time during that 
period.   

As regards the evidence developed after the June 10, 1999 
change, the Board notes that the October 1999 VA audiological 
evaluation revealed that the average puretone decibel for the 
veteran's right ear was 35.  Speech discrimination was 96 
percent.  By intersecting the column in Table VI (found at 38 
C.F.R. 4.87 of the rating schedule in effect prior to the 
amendment and also at 38 C.F.R. § 4.85 of the rating schedule 
in effect since the June 1999 amendment) for average puretone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 92 to 100, the resulting 
numeric designation for the right ear is I.  

The average puretone decibel loss for the veteran's left ear 
was 54.  Speech discrimination was 84 percent.  By 
intersecting the column in Table VI for average puretone 
decibel loss falling between 50 and 57 with the line for 
percent of discrimination from 84 to 90, the resulting 
numeric designation for the left ear is II.

Reference is then required to Table VII (which is identical 
in both the former and the revised provisions) for assignment 
of a percentage evaluation and assignment of a diagnostic 
code.  With a numeric designation of I for the better ear and 
II for the poorer ear, the point of intersection on Table VII 
requires a noncompensable evaluation under Diagnostic Code 
6100 under either the former or revised rating criteria 
(although the Board cannot grant less than the 10 percent 
already granted).

Additionally, as explained above, the revised criteria for 
rating hearing loss also includes analysis under 38 C.F.R. § 
4.86 (1999) which, unlike the former criteria, calls for the 
use of Table VIa at certain times, when that Table would 
result in a higher Roman numeral designation.  Here, however, 
the puretone thresholds reported on the October 1999 
examination are not: (a) 55 decibels or more at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 
Hertz); or (b) 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  As such, Table VIa is not 
for application, and the veteran's service-connected 
bilateral hearing loss is noncompensable under the new 
criteria as well as the old.

As shown above, the veteran's bilateral hearing loss has 
primarily warranted noncompensable ratings.  However, on two 
audiological evaluations, conducted in September 1997 and 
November 1998, the veteran's bilateral hearing loss met the 
objective criteria for a 10 percent evaluation.  The RO has 
assigned a 10 percent rating effective from August 1991, the 
effective date of service connection.  Although it does not 
appear that such a compensable rating was warranted until 
September 1997, the Board will not disturb the RO's 
determination to the veteran's detriment.  Likewise, although 
the current VA examination also does not meet the compensable 
criteria, the Board will not disturb the 10 percent rating.  
Clearly, however, the criteria for more than the currently 
assigned 10 percent criteria has not been met at any point 
since the effective date of the grant of service connection. 

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
Board sympathizes with the veteran's difficulties due to 
hearing loss, the Board is constrained to abide by VA 
regulations.  Disability ratings in hearing loss cases are 
assigned by way of a mechanical application of the average 
pure tone thresholds and speech discrimination percentages to 
the tables furnished in the rating schedule.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  In light of the 
above, the Board finds that the preponderance of the evidence 
is against his claim for a rating in excess of 10 percent for 
bilateral hearing loss.


ORDER

The claim for an initial evaluation in excess of 10 percent 
for bilateral hearing loss is denied.  



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 23 -


- 1 -


